Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2402
                          Lower Tribunal No. 03-5870
                             ________________


                           Henry Abner Thomas,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

      Henry Abner Thomas, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before ROTHENBERG, SALTER and SCALES, JJ.

      PER CURIAM.
         Henry Thomas appeals an order finding him in contempt due to his

numerous meritless filings on the same issue, which has already been reviewed and

disposed of by this Court adversely to Thomas.1

         As the thorough order on appeal points out, since Thomas’s conviction and

sentence became final in 2007, Thomas has raised the identical issue for relief (i.e.,

that the charging document was fraudulently or improperly filed) six times in the

form of postconviction motions and habeas corpus petitions.

         After raising the same exact issue for the sixth time in an April 17, 2014

petition for habeas corpus, the trial court denied the petition and issued an order

directing Thomas to show cause why he should not be adjudged in contempt of

court.




1 On May 13, 2005, in lower tribunal case number 03-5870, a jury found Thomas
guilty of four counts of third degree grand theft and one count of conspiracy to
commit grand theft. On August 22, 2005, Thomas was sentenced to twenty-five
years in prison as a habitual offender. Thomas’s direct appeal was affirmed by this
Court on August 22, 2007. See Thomas v. State, 963 So. 2d 718 (Fla. 3d DCA
2007) (Table).
       On many other occasions, this Court has reviewed Thomas’s related,
unsuccessful postconviction motions and petitions regarding lower tribunal case
number 03-5870. See Thomas v. State, 134 So. 3d 468 (Fla. 3d DCA 2014)
(Table); Thomas v. State, 140 So. 3d 594 (Fla. 3d DCA 2013) (Table); Thomas v.
State, 119 So. 3d 1262 (Fla. 3d DCA 2013) (Table); Thomas v. State, 121 So. 3d
560 (Fla. 3d DCA 2013) (Table); Thomas v. State, 86 So. 3d 1133 (Fla. 3d DCA
2012) (Table); Thomas v. State, 43 So. 3d 60 (Fla. 3d DCA 2010) (Table); Thomas
v. State, 993 So. 2d 532 (Fla. 3d DCA 2008) (Table); Thomas v. McRay, 928 So.
2d 353 (Fla. 3d DCA 2006) (Table).

                                          2
      Thomas answered the trial court’s order by written response arguing that the

State was attempting to “mislead” the trial court. Thomas’s response, however,

acknowledged that his stated ground for relief had been previously decided on the

merits, as well as on procedural grounds. The trial court found Thomas in contempt

of court and prohibited Thomas from the further filing of any pro se pleadings or

papers related to lower tribunal case number 03-5870. Thomas filed the instant

appeal.

      We affirm the order finding Thomas in contempt. See Carter v. State, 954

So. 2d 1185, 1186 (Fla. 4th DCA 2007) (“To establish criminal contempt, the

evidence must establish a ‘willful act or omission calculated to embarrass or hinder

the court or obstruct the administration of justice.’”) (quoting Forbes v. State, 933

So. 2d 706, 712 (Fla. 4th DCA 2006)); Fair v. Lo Scalzo, 287 So. 2d 327, 329 (Fla.

2d DCA 1973) (finding the filing of a pleading that contained contemptuous

statements constituted criminal contempt).

                              ORDER TO SHOW CAUSE

      Thomas is hereby directed to show cause, within forty-five days from the

date of this opinion, why he should not be prohibited from filing with this Court

any further pro se appeals, petitions, motions or other proceedings related to lower

tribunal case number 03-5870.




                                         3
      If Thomas does not demonstrate good cause, any such further and

unauthorized filings by Thomas will subject him to appropriate sanctions,

including the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action, including forfeiture of gain

time. See § 944.279(1), Fla. Stat. (2014).

      Affirmed. Order to show cause issued.




                                             4